United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                   May 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50839




           CAPITAL METROPOLITAN TRANSPORTATION AUTHORITY

                                             Plaintiff - Appellant


                              VERSUS


                        GILLIG CORPORATION


                                                Defendant - Appellee



           Appeal from the United States District Court
                 For the Western District of Texas
                             1:04-CV-94




Before GARWOOD, DAVIS, and GARZA, Circuit Judges.

PER CURIAM:*

      After considering pertinent portions of the record, briefs of

the parties and argument of counsel we are satisfied that the

district court committed no reversible error.

      Accordingly, we AFFIRM the judgment of the district court

essentially for the reasons stated in its thorough May 12, 2005

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
order denying a new trial.

     AFFIRMED.




                             2